CRAWFORD, Judge
(concurring in the result):
I agree with Judge Cox that fraternization is not multiplicious for findings with the multiple convictions for drug possession and use. Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932). I also agree with Judge Gierke that the congressional intent behind Article 60, Uniform Code of Military Justice, 10 USC § 860 (1983), as implemented by RCM 1106(d), Manual for Courts-Martial, United States, 1984, was to avoid encumbering the staff judge advocate’s recommendation.